            Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 1 of 22




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



GINEGAR, LLC,
                Plaintiff,
       v.                                              Case No. 6:21-cv-00134

ORACLE CORPORATION,                                    JURY TRIAL DEMANDED

                Defendant.




                          COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Ginegar LLC (“Ginegar”), by and through the undersigned counsel, brings this

action against Defendant Oracle Corporation (“Oracle”), alleging as follows:

                                    I.         INTRODUCTION

       1.       This is an action by Ginegar against Oracle for infringement of U.S. Patent

Numbers 8,146,091 (the “’091 Patent”) and 6,898,783 (the “’783 Patent”), collectively referred to

as “the Patents-in-Suit.”

                                         II.   THE PARTIES

       2.       Plaintiff Ginegar is a California corporation with its principal place of business at

2160 Century Park East #707, Los Angeles, California 90067. Ginegar is the assignee and owner

of the Patents-in-Suit.

       3.       Upon information and belief, Defendant Oracle Corporation is a Delaware

corporation with its principal place of business, and world headquarters, at 2300 Oracle Way,

Austin, Texas 78741.
             Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 2 of 22




                              III.    JURISDICTION AND VENUE

        4.       This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 of the United States Code.

        5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338(a).

        6.       This Court has personal jurisdiction over Oracle because Oracle has a principal

place of business is in this District and because it continuously and systematically conducts

business in this District, including the manufacture and distribution of the products at issue in this

suit.

        7.       Venue is proper in the Western District of Texas under 28 U.S.C. §§ 1391(b) and

1400(b) because Oracle has its principal place of business in this District at 2300 Oracle Way,

Austin, Texas 78741 and because a substantial part of the events and omissions giving rise to the

claims at issue occurred here, including the use or sale of the infringing products.

                                IV.     FACTUAL BACKGROUND

The ’091 Patent

        8.       The ’091 Patent, entitled “Expansion and Contraction of Logical Partitions on

Virtualized Hardware,” was issued by the United States Patent and Trademark Office on March

27, 2012. A true and correct copy of the ’091 Patent is attached as Exhibit A.

        9.       Ginegar is the owner of the entire right, title and interest in and to the ’091 Patent.

        10.      The ’091 Patent claims methods, apparatuses, and a program product for managing

the resources of a logically partitioned computing system with an application level administrative

console.
          Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 3 of 22




       11.     A computing system may be logically partitioned so that it can run a plurality of

operating environments in a corresponding plurality of logical partitions, with each logical

partition being allocated a portion of the computing resources (e.g., CPU, RAM, storage, etc.).

       12.     The ’091 Patent addressed a problem that existed with resource allocation in

logically portioned computing systems. At the time of the invention, logical partitions generally

remained static after configuration and adjusting the resources allocated to the logical partitions

was time consuming, laborious, and required an Information Technology professional. As the

needs of an operating environment or the software running in the operating environment typically

vary over time, this resulted in inefficient use of computing resources, with some logical partitions

having inadequate resources to meet the user’s needs while other resources in the computing

system are unused or underutilized.

       13.     Among other things, the ’091 Patent teaches a method for managing computing

resources (e.g., CPU, RAM, Storage, etc.) in a logically partitioned computing system using an

application level administrative console resident within a logical partition. A user request to adjust

the allocation of at least a portion of the resources using the administrative console is received.

The resources to adjust in order to satisfy the user request are determined using the application

administrative console, and the console accesses the partition manager through a resource

allocation interface to adjust the determined resources of the logically partitioned computing

system in order to satisfy the user request.
          Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 4 of 22




The ’783 Patent

       14.     The ’783 Patent, entitled “Object Oriented Based Methodology for Modeling

Business Functionality for Enabling Implementation in a Web Based Environment,” was issued

by the United States Patent and Trademark Office on May 24, 2005. A true and correct copy of

the ’783 Patent is attached as Exhibit B.

       15.     Ginegar is the owner of the entire right, title and interest in and to the ’783 Patent.

       16.     The inventions disclosed in the ’783 Patent relate to a method for defining business

functionality in an electronic format, and more particularly relate to an object oriented based

methodology for modeling business functionality so as to generate hardware and software specific

code therefrom for implementation in a web based computing environment.

       17.     At the time of the invention, prior art taught the use of Objected-Oriented

Programming (“OOP”), characterized by reliance on reusable, self-contained, callable program

code modules known as “objects,” which are designed to accomplish a predefined set of operations

through “methods” and associated data.

       18.     However, while an object’s attribute value could indicate a logical state of the

object and an object’s methods could contain the universe of functions which may be invoked

pursuant to the operation of the object, prior art lacked a methodology by which OOP can bind

within the structure of an object, an object’s state to its methods.

       19.     This presented serious shortcoming, particularly given the proliferation of internet-

based applications, as the internet is a “stateless” environment where each client request sent from

web browser to application server is perceived by the server to be a unique event and not part of a

continuous dialogue.
          Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 5 of 22




        20.     Further, methods such as cookies that sought to address this problem by sending,

in essence, discrete packets of information appended to client and server communications had their

own set of problems, as they led to data bottlenecks and required additional processing power.

        21.     The methods taught by the ’783 Patent addressed the need for a method of

designing architected computer systems for carrying out business that does not suffer from these

limitations of the prior art.

        22.     The invention of the ’783 Patent provides a methodology that allows for translation

of business processes into a computer defined structure. Such methodology allows for high level

definition of the interaction of business units in a manner that is visually understandable, easy to

edit, and from which computer code can be generated.

        23.     In addition, the invention discloses a method by which business units are

represented as carrying with them the complete state diagrams necessary to fully define their states

and the methods or functions required to be performed to carry the business unit to the next logical

state. Such a representation allows for communication in the stateless internet environment in a

manner which maintains the context and state of data objects and thus overcomes the bottlenecks

necessitated by the prior art.

        24.     The ’783 Patent also teaches a method for representing business activity using a

graphical user interface (GUI) for linking Business Classes to generate relationships between one

or more Business Classes and storing in memory the Business Classes and these relationships.

The Oracle VM Server for SPARC

        25.     Oracle provides the Oracle VM Server for SPARC, which enables server

virtualization and partitioning technology for SPARC V9 processors.
            Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 6 of 22




          26.       The Oracle VM Server for SPARC is used to better utilize the SPARC servers by

installing multiple operating system on multiple partitions (logical domains). It also manages the

resources (i.e., CPU, Memory, etc.) that are allocated to various logical domains.

          27.       Use of the Oracle VM Server for SPARC infringes at least claim 1 of the ’091

Patent.

The Oracle BPM Suite

          28.       Oracle also provides the Oracle Business Process Management (BPM)Suite.

          29.       The Oracle BPM Suite is a set of tools for creating, executing, and optimizing

business processes.

          30.       These tools provide users a method of defining Business Classes and modeling

business activity that infringes at least claim 1 of the ’783 Patent.

                                          CLAIM I
                              (INFRINGEMENT OF THE ’091 PATENT)

          31.       Ginegar repeats and realleges the foregoing allegations as if fully set forth herein.

          32.       The ’091 Patent is valid and enforceable.

          33.       Oracle has infringed and continues to infringe, both directly and indirectly, at least

claim 1 of the ’091 Patent, either literally or under the doctrine of equivalents.

          34.       Claim 1 of the ’091 Patent recites:

          A method of managing a plurality of resources of a logically partitioned computing
          system of the type that includes a plurality of logical partitions managed by a partition
          manager, wherein each logical partition is allocated at least a portion of the plurality of
          resources and has an operating system resident therein, the method comprising:

                [1] maintaining resources that are not allocated to the plurality of logical partitions in
                a resource pool;

                [2] receiving a user request to adjust the allocation of at least a portion of the plurality
                of resources using an application level administrative console that is resident within a
                logical partition in the logically partitioned computing system, that is disposed in an
            Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 7 of 22




             application level above that of an operating system resident in such logical partition,
             and that includes an interface with a user;

             [3] determining resources of the logically partitioned computing system to adjust in
             order to satisfy the user request using the application level administrative console;
             and

             [4] utilizing the application level administrative console to access the partition
             manager through a resource allocation interface for the partition manager to adjust the
             determined resources of the logically partitioned computing system in order to satisfy
             the user request, wherein the user request is for the creation of a new logical partition
             and utilizing the application level administrative console further comprises:

                [4A] identifying a logical partition profile to configure on the new logical
                partition;

                [4B] allocating at least a portion of the resources in the resource pool to the new
                logical partition; and

                [4C] migrating data from the logical partition profile to the new logical partition.

       35.      At least use of the Oracle VM Server for SPARC directly infringes at least claim 1

of the ’091 Patent.

       36.      Regarding the preamble of claim 1, to the extent the preamble is determined to be

limiting, use of the Oracles VM Server meets it. The preamble recites “[a] method of managing a

plurality of resources of a logically partitioned computing system of the type that includes a

plurality of logical partitions managed by a partition manager, wherein each logical partition is

allocated at least a portion of the plurality of resources and has an operating system resident

therein.”

       37.      According to information in the Enterprise Manager Ops Center User’s Guide

available on Oracle’s website, the Oracle VM Server for SPARC technology “enables server

virtualization on SPARC platforms. You can create and manage multiple virtual machine instances

simultaneously on a single SPARC machine. Each virtual machine, or guest, can run a different

operating              system.”              See,             e.g.,             Exhibit                C
          Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 8 of 22




(https://docs.oracle.com/cd/E18440_01/doc.111/e18415/chapter_vmsparc.htm#OPCUG342, last

accessed February 1, 2021). It thus provides a way to “create and manage” a plurality of resources

of a logically partitioned computing system of the type that includes a plurality of logical partitions

managed by partition managers (multiple virtual machine instances that exist simultaneously on a

single SPARC machine), wherein each logical partition is allocated at least a portion of the

plurality of resources and has an operating system resident therein. Further, as described in the

User Guide, Oracle’s technology “allows you to allocate a system’s various resources, such as

memory, CPU threads, and devices” to create “discrete systems” with “their own operating system,

resources, and identity within a single system.”




See, e.g., Exhibit C. Thus, to the extent the preamble of claim 1 is limiting, it is met.

       38.     Use of the Oracle VM Server for SPARC also preforms the first listed step of claim

1, which requires “maintaining resources that are not allocated to the plurality of logical partitions

in a resource pool.” The Oracle VM Server for SPARC 3.0 Administration Guide describes how
          Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 9 of 22




the Oracle VM Server for SPARC implements dynamic resource management, which keeps record

of resources that are free in a pool (i.e., CPU resources that are not allocated to the logical

partitions).




                                                ***




See, e.g., Exhibit D

(https://docs.oracle.com/cd/E37707_01/html/E29665/usingdynamicresourcemanagementpolicies.

html, last accessed on February 1, 2021).

        39.     Use of the Oracle VM Server for SPARC also preforms the second listed step of

claim 1, which requires “receiving a user request to adjust the allocation of at least a portion of the

plurality of resources using an application level administrative console that is resident within a

logical partition in the logically partitioned computing system, that is disposed in an application

level above that of an operating system resident in such logical partition, and that includes an

interface with a user.”

        40.    The Oracle VM Server allows one to monitor and manage all of the virtual

machines from a single browser user interface.
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 10 of 22




See, e.g., Exhibit E (https://docs.oracle.com/cd/E27363_01/doc.121/e27349/toc.htm#OPCTA130,

last accessed on February 1, 2021). As explained in the Enterprise Manager Ops Center User’s

Guide (Exhibit C, above), “[w]ith Enterprise Manager Ops Center, you can monitor and manage

all of the virtual machines from a single browser user interface.”

       41.     The Enterprise Manager Ops contains various options that enable the user to

execute changes in the resource distribution among various domains. As described in Oracle’s

Enterprise Manager Cloud Control Cloud Administration Guide, users are able to “[s]pecify the

resources they want to assign to a control domain.”




See, e.g., Exhibit F (https://docs.oracle.com/en/enterprise-manager/cloud-control/enterprise-

manager-cloud-control/13.4/emclo/dynamic-resource-provisioning-oracle-vm-server-

sparc.html#GUID-E377C038-9F9B-468C-8F95-75C5928EA4C5, last accessed on February 1,
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 11 of 22




2021). Accordingly, the Enterprise Manager Ops Center is an application level administrative

console, used to receive a user request to adjust the allocation of at least a portion of the plurality

of resources, which includes an interface with a user.

       42.      As decscribed in Oracle’s Enterprise Manager Ops Center Virtualization

Reference, the Enterprise Manager Ops Center is installed on the same server/system where the

VM server agent is installed. Further it is installed in a Control Domain, which itself is a logical

domain (partition) on the server (logically partioned computerd system).




                                                ***




See,   e.g.,   Exhibit   G   (https://docs.oracle.com/cd/ops-center-12.4/doc.1240/e59972/GUID-

11934399-9F77-4844-8C45-2943CE945B8F.htm#OCVRT8898, last accessed on February 1,

2021). Accordingly, the application level administrative console “is resident within a logical

partition in the logically partitioned computing system, that is disposed in an application level

above that of an operating system resident in such logical partition.”

       43.      Use of the Oracle VM Server for SPARC also performs the third listed step of claim

1: “determining resources of the logically partitioned computing system to adjust in order to satisfy

the user request using the application level administrative console.” As explained in the Oracle

VM Server for SPARC 3.0 Administration Guide (Exhibit D), when a user provides instructions

to issue a new partition, the Oracle VM Server determines and allocates the required resources for

the creation of the new logical partition (or logical domain).
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 12 of 22




       44.     Finally, use of the Oracle VM Server for SPARC also performs each of the

limitations of the fourth listed step of claim 1, including those listed in 4A, 4B, and 4C. First, these

limitations recite “utilizing the application level administrative console to access the partition

manager through a resource allocation interface for the partition manager to adjust the determined

resources of the logically partitioned computing system in order to satisfy the user request, wherein

the user request is for the creation of a new logical partition and utilizing the application level

administrative console.” Oracle VM Server allows a user to use the Oracle Enterprise manager

Ops Centre (i.e., administrative console) to access the Logical Domains Manager (i.e., partition

manager) that are responsible for creation of new logical domain and for allocating the resources

(i.e., adjusting resources). With Enterprise Manager Ops Center, a user can monitor and manage

all of the virtual machines from a single browser user interface, as it provides the user with an

interface that contains various options/capabilities that enables the user to execute changes in the

resource distribution among various domain.




       See, e.g., Exhibit H

(https://docs.oracle.com/cd/E27363_01/doc.121/e27511/ftr_ovm_sparc_mgmt.htm#OPCFG3050

, last accessed on February 1, 2021).

       45.      Among other things, a user is able to request the creation of new logical partitions

(i.e., logical domain/Guest domain).
          Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 13 of 22




See, e.g., Exhibit I

(https://docs.oracle.com/cd/E38405_01/html/E38406/createandstartguestdomaintask.html

, last accessed on February 1, 2021).

        46.     Once a request is issued by the user, the Oracle VM server in collaboration with the

Enterprise Manager Ops Center adjusts the resources for a partition. Where a new domain (i.e.,

logical partition) is requested, the partition manger with the guidance of the user identifies a profile

that contains the configuration for the new logical domain, then allocates resources and

implements (i.e., migrates) the configuration settings (i.e., profile data) to the target new logical

domain.




See,                             e.g.,                            Exhibit                             J

https://docs.oracle.com/cd/E18440_01/doc.111/e18415/chapter_vmsparc.htm#OPCUG387, last

accessed on February 1, 2021). Accordingly, each of the limitations set forth in steps 4A, 4B, and
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 14 of 22




4C—“identifying a logical partition profile to configure on the new logical partition; allocating at

least a portion of the resources in the resource pool to the new logical partitions; and migrating

data from the logical partition profile to the new logical partition”—is met.

       47.     In violation of 35 U.S.C. § 271(a), Oracle has directly infringed the ’091 Patent,

either literally or under the doctrine of equivalents, by making, using, selling, and/or offering to

sell in the United States, and/or importing into the United States, without license or authority, the

Oracle VM Server for SPARC.

       48.     In violation of 35 U.S.C. § 371(b), Oracle has also indirectly infringed the ’091

Patent by actively inducing infringement of the’091 Patent by users of the Oracle VM Server for

SPARC, knowing that their use of the Oracle VM Server for SPARC would and has directly

infringed, either literally or under the doctrine of equivalents, the ’091 Patent.

       49.     In violation of 35 U.S.C. § 371(c), Oracle has also indirectly infringed the ’091

Patent by offering to sell or license and/or selling or licensing with the United States its Oracle

VM Server for SPARC for use in practicing one or more of the methods claimed in the ’091 Patent,

knowing that use of the Oracle VM Server by users would directly infringe, either literally or under

the doctrine of equivalents, the ’091 Patent.

       50.     On information and belief, Oracle has known about the ‘091 Patent since at least

about July 2014.      On information and belief, Oracle and the inventors of U.S. Patent No.

9,317,329 knew of the ‘091 patent and its contents when the U.S. Patent Application Publication

No. 2009/027783 (the “‘783 publication”), which was the publication of the application that

became the ’091 patent was cited by the examiner during the prosecution of the patent application

that became U.S. Patent No. 9,317,239.
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 15 of 22




       51.     On information and belief, Oracle has also been made aware of the ‘091 Patent at

least by way of the ‘783 publication being cited by the examiner during the prosecution of the

patent applications that became U.S. Patents Nos. 9,542,222 and 10,193,754.

       52.     On information and belief, Oracle has also demonstrated its knowledge of the ‘091

Patent at least by citing the ‘783 publication during the prosecution of the patent applications that

became U.S. Patents Nos. 9,916,153; 9,961,001; 10,250,519; 10,318,280; 10,394,550; 10,742,568;

10,853,055; and 10,853,056.

       53.     Specifically, during the prosecution of U.S. Patent No. 10,193,754, the ‘783

publication was the basis of rejection under 35U.S.C. § 103 in an office action dated April 20,

2017. Moreover, in its response to the office action, Oracle amended its claims in an attempt to

distinguish its invention from the invention disclosed in the ‘783 publication in a reply dated

August 18, 2017.

       54.     Oracle, having learned the likelihood of infringement of the ‘091 Patent,

nevertheless acted in way that infringed.

       55.     Oracle’s infringement of the ‘091 Patent has been and continues to be willful.

       56.     As a result of Oracle’s infringement of the ’091 Patent, Ginegar has suffered and

continues to suffer substantial injury and is entitled to recover all damages caused by Oracle’s

infringement to the fullest extent permitted by the Patent Act, together with prejudgment interest

and costs for Oracle’s wrongful conduct.

                                    CLAIM II
                         (INFRINGEMENT OF THE ’783 PATENT)

       57.     Ginegar repeats and realleges the foregoing allegations as if fully set forth herein.

       58.     The ’783 Patent is valid and enforceable.
           Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 16 of 22




          59.       Oracle has infringed and continues to infringe, both directly and indirectly, at least

claim 1 of the ’783 Patent, either literally or under the doctrine of equivalents.

          60.       Claim 1 of the ’783 Patent recites:

          A method of defining Business Classes for modeling a business activity comprising the
          steps of:

                [1] representing said business activity as an interaction between one or more Business
                Classes, wherein each Business Class is a generic definition of a Business Object and
                the Business Object is an instance of the Business Class;

                [2] providing a graphical user interface (GUI) for linking desired ones of said
                Business Classes to generate relationships existing between said one or more
                Business Classes; and

                [3] storing in a digital electronic format said one or more Business Classes as well as
                the relationships existing between said one or more Business Classes.

          61.       At least use of the Oracle BPM Suite directly infringes at least claim 1 of the ’783

Patent.

          62.       Oracle BPM Suite consists of Business Process Composer for modeling processes

and Business Process Management Studio for implementing the process. See, e.g., Exhibit K

https://docs.oracle.com/middleware/1213/bpm/bpm-develop/GUID-2D5EA36C-0BDC-4718-

948D-EF33B072E28E.htm, last accessed on February 1, 2021).

          63.       The below snapshot shows an example of modeling a loan approval process in

Oracle BPM Suite. The Oracle BPM Suite provides a method of defining Business Classes, which

are referred to by Oracle as “swimlanes.” In the below example, the swimlanes are Loan Officer,

Loan Processor, and Underwriter. Each Business Class is a generic definition of a Business Object

(flow objects, such as “capture loan request” and “review loan application” in the below example)

and the Business Object is an instance of the Business Class. The Oracle BPM Suite represents a

business        activity   as   an   interaction   between    Business    Classes    (i.e.,   Swimlanes).
            Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 17 of 22




                                                                                                See,

e.g.,   Exhibit     L    (https://docs.oracle.com/middleware/12211/bpm/bp-composer-user/GUID-

5FD09D39-9EB9-49FA-9F16-5B4E0BC3D603.htm#BPMCU87304, last accessed on February

1, 2021).

        64.       In the Oracle BPM Suite, swimlanes (i.e., Business Classes) help organize a process

and appear as a horizontal line across the process editor and flow objects (i.e., Business Objects)

must be placed in a swimlane. A business activity, in turn (such as loan processing), can be

represented as the interaction between one or more Business Classes (this interaction being

depicted by arrows in the above snapshot). Thus, the Oracle BPM Suite provides a method of

defining Business Classes for modeling a business activity that performs the first listed step of

claim 1 of the ’783 Patent: “representing said business activity as an interaction between one or

more Business Classes, wherein each Business Class is a generic definition of a Business Object

and the Business Object is an instance of the Business Class.”
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 18 of 22




       65.     The Oracle BPM Suite also performs the second required step of claim 1, as it

provides a graphical user interface (GUI):




See,                          e.g.,                          Exhibit                        M

(https://docs.oracle.com/cd/E15586_01/doc.1111/e15177/intro_bpcomposer_bpmcu.htm,          last

accessed on February 1, 2021). And the GUI allows linking desired ones of said Business Classes

to generate relationships existing between said one or more Classes.
           Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 19 of 22




See, e.g., Exhibit L. In this snapshot, three Business Classes (i.e, swimclasses) are shown, which

are linked (as shown by the arrows) and work together and are dependent on each other (i.e.,

relationship) to complete the modeled business activity (approving a loan).

       66.     The Oracle BPM Suite also performs the third step of claim 1’s method, as it stores

in a digital format said one or more Business Classes as well as the relationships existing between

said one or more Business Classes. Oracle BPM model projects are compiled and stored in the

Oracle BPM MDS Repository as a .EXP file. These models contain the relationship (the BPMN

process), as well as the Business Classes (components).




See,                           e.g.,                          Exhibit                            N

(https://docs.oracle.com/cd/E14571_01/doc.1111/e15176/bpa_bpel_bpmpd.htm#BPMPD419,

accessed       on       February        1,       2021);       see       also       Exhibit       O
          Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 20 of 22




(https://docs.oracle.com/middleware/1221/bpm/bp-composer-user/GUID-285906C6-F9FF-

48B4-AC8D-CAE4A5352DD2.htm#BPMCU285, last accessed on February 1, 2021) (noting that

one “can import a BPM 12c project that was previously exported and saved as a .EXP file”).

         67.   In violation of 35 U.S.C. § 271(a), Oracle has directly infringed the ’783 Patent,

either literally or under the doctrine of equivalents, by making, using, selling, and/or offering to

sell in the United States, and/or importing into the United States, without license or authority, the

Oracle BPM Suite.

         68.   In violation of 35 U.S.C. § 371(b), Oracle has also indirectly infringed the ’783

Patent by actively inducing infringement of the’783 Patent by users of the Oracle BPM Suite,

knowing that their use of the Oracle BPM Suite would and has directly infringed, either literally

or under the doctrine of equivalents, the ’783 Patent.

         69.   In violation of 35 U.S.C. § 371(c), Oracle has also indirectly infringed the ’783

Patent by offering to sell or license and/or selling or licensing with the United States its Oracle

BPM Suite, for use in practicing one or more of the methods claimed in the ’783 Patent, knowing

that use of the Oracle BPM Suite by users would directly infringe, either literally or under the

doctrine of equivalents, the ’783 Patent.

         70.   On information and belief, Oracle has known about the ‘783 Patent since at least

about June 2009. On information and belief, Oracle and the inventors of U.S. Patent Application

No. 10/750,096 knew of the ‘783 Patent and its contents when the ‘783 Patent was cited in an

Information Disclosure Statement during the prosecution of Application No. 10,750,096. Further,

on information and belief, the ‘783 Patent was cited during the prosecution of U.S. Patent Nos.

9,704,120 and 9,846,849, both of which were assigned to Oracle at the time the ‘783 Patent was

cited.
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 21 of 22




       71.     Oracle, having learned the likelihood of infringement of the ‘783 Patent,

nevertheless acted in way that infringed.

       72.     Oracle’s infringement of the ‘783 Patent has been and continues to be willful.

       73.     As a result of Oracle’s infringement of the ’783 Patent, Ginegar has suffered and

continues to suffer substantial injury and is entitled to recover all damages caused by Oracle’s

infringement to the fullest extent permitted by the Patent Act, together with prejudgment interest

and costs for Oracle’s wrongful conduct.

                                    PRAYER FOR RELIEF

       WHEREFORE, Ginegar respectfully requests that this Court enter judgment in its favor

and grant the following relief against Oracle:

   A. That the Court enter judgment for Ginegar on all causes of actions asserted in this

       Complaint;

   B. That the Court enter judgment in favor of Ginegar and against Oracle for monetary

       damages to compensate it for Oracle’s infringement of the Patents-in-Suit pursuant to 35

       U.S.C.§ 284, including costs and prejudgment interest as allowed by law;

   C. That the Court enter judgment in favor of Ginegar and against Oracle for accounting and/or

       supplemental damages for all damages occurring after any discovery cutoff and through the

       Court’s entry of final judgment;

   D. That the Court award Ginegar treble damages in light of the Oracle defendants’ willful

       infringement;

   E. That the Court enter judgment that this case is exceptional under 35 U.S.C. § 285 and

       enter an award to Ginegar of its costs and attorneys’ fees; and

   F. That the Court award Ginegar all further relief as the Court deems just and proper.

                                          JURY DEMAND
         Case 6:21-cv-00134-ADA Document 1 Filed 02/09/21 Page 22 of 22




       Pursuant to Federal Rule of Civil Procedure 38, Ginegar respectfully demands a jury trial

on all issues and claims so triable.

Dated: February 9, 2021                      /s/ Jon B. Hyland
                                             Jon B. Hyland
                                             State Bar No. 24046131
                                             jhyland@hilgersgraben.com
                                             HILGERS GRABEN PLLC
                                             10000 N. Central Expwy.
                                             Dallas, TX 75231
                                             Tel: (972) 645-3097
                                             Fax: (402) 413-1880


                                             Attorney for Plaintiff Ginegar LLC
